Title: From John Adams to John Trumbull, 1 January 1817
From: Adams, John
To: Trumbull, John



My dear Sir
Quincy January 1. 1817.

Your kind Letter of the 26th. of Decr has given me more pleasure than it would be prudent or decent for me to express.
Your design has my cordial Approbation and best Wishes. But you will please to remember that the Burin and the Pencil, the Chisel and the Trowell, have in all Ages and Countries of which We have any Information, been enlisted on the Side of Despotism and Superstition. I Should have Said of Superstition and Despotism; for Superstition is the first and Universal Cause of Despotism.
Characters and Counsels and Actions merely social merely civil, merely political, merely moral are always neglected and forgotten
Architecture Sculpture Painting and Poetry have conspir’d against the Rights of Mankind: and the Protestant Religion is now unpopular and Odious because it is not friendly to the Fine Arts.
I am not, however a Disciple of Rousseau. Your Country ought to acknowledge itself more indebted to you than to any other Artist, who ever existed; and I therefore heartily wish you Success But I must beg Pardon of my Country, when I Say that I See no disposition to celebrate or remember, or even Curiosity to enquire into the Characters Actions or Events of the Revolution.
I am therefore more inclined to despair, than to hope for your Success in Congress: though I wish it with all my heart.
I Should be glad to be informed of your progress, / being with Sincere Esteem and real Affection / your Friend
John Adams